


AMENDMENT NUMBER 21 TO
TRANSFER AND ADMINISTRATION AGREEMENT




AMENDMENT NUMBER 21 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of August
28, 2015 (this "Amendment"), among TECH DATA CORPORATION, a Florida corporation
("Tech Data"), as collection agent (in such capacity, the "Collection Agent"),
TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such
capacity, the "Transferor"), LIBERTY STREET FUNDING LLC, a Delaware limited
liability company ("Liberty"), CHARIOT FUNDING LLC, a Delaware limited liability
company, as successor by merger to Falcon Asset Securitization Company LLC
("Chariot"), as a Class Conduit and a Chariot Bank Investor, VICTORY RECEIVABLES
CORPORATION, a Delaware corporation ("Victory" and collectively with Liberty and
Chariot, the "Class Conduits"), THE BANK OF NOVA SCOTIA, a banking corporation
organized and existing under the laws of Canada, acting through its New York
Agency ("Scotia Bank"), as a Liberty Bank Investor and as agent for Liberty and
the Liberty Bank Investors (in such capacity, the "Liberty Agent"), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, a bank organized under the laws of
Japan acting out of its New York Branch ("BTMU") as a Victory Bank Investor and
as agent for Victory and the Victory Bank Investors (in such capacity, the
"Victory Agent"), SUNTRUST BANK, a Georgia banking corporation ("SunTrust"), as
a SunTrust Bank Investor, and JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, N.A.), a national banking association ("JPMorgan Chase"), as agent for
Chariot and the Chariot Bank Investors (in such capacity, the "Chariot Agent")
and as successor administrative agent for Liberty, Chariot, Victory, the Liberty
Bank Investors, the Victory Bank Investors, the SunTrust Bank Investors and the
Chariot Bank Investors (in such capacity, the "Administrative Agent"), amending
that certain Transfer and Administration Agreement dated as of May 19, 2000,
among the Transferor, the Collection Agent, the Class Conduits (as defined
thereunder) and the Bank Investors (as defined thereunder) (as amended to the
date hereof, the "Existing Agreement" and said agreement as amended hereby, the
"Agreement").


WHEREAS, the parties desire to extend the Commitment Termination Date and to
make certain other revisions to the Existing Agreement;


WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Existing Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:





11



--------------------------------------------------------------------------------




SECTION 1.    Amendment to Existing Agreement. The Existing Agreement shall be
amended in the manner specified in this Section 1.
(a)    The definition of "Collateral Agent" in Section 1.1 of the Existing
Agreement is hereby amended and restated in its entirety as follows:


""Collateral Agent" means with respect to any Class, any trustee or collateral
agent (which may be the Class Agent), appointed to act as trustee or collateral
agent in connection with a Class Conduit's Commercial Paper program."


(b)    The definition of "Commitment Termination Date" in Section 1.1 of the
Existing Agreement is hereby amended by replacing the reference to "August 25,
2016" with a reference to "November 16, 2017" in clause (ii) of such definition.


(c)    The definition of "Daily/90 Day LIBOR Rate" in Section 1.1 of the
Existing Agreement is hereby amended and restated in its entirety as follows:


""Daily/90 Day LIBOR Rate" shall mean, for any day, a rate per annum equal to
the three month London-Interbank Offered Rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London; provided, however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%) for such day. In the event that such rate is not
available on any day at such time for any reason, then the "Daily/90 Day LIBOR
Rate" for such day shall be the rate at which three month U.S. Dollar deposits
of $5,000,000 are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m. (London time) on such day; and if the Administrative
Agent is for any reason unable to determine the Daily/90 Day LIBOR Rate in the
foregoing manner or has determined in good faith that the Daily/90 Day LIBOR
Rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, then the "Daily/90 Day
LIBOR Rate" for such day shall be the Base Rate."


(d)    The definition of "Dilution Horizon Ratio" in Section 1.1 of the Existing
Agreement is hereby amended and restated in its entirety as follows:



2





--------------------------------------------------------------------------------




""Dilution Horizon Ratio" means, at any time, the result of (I) the quotient,
expressed as a percentage, of (a) the aggregate amount of sales by the Seller
giving rise to Receivables in the two month period ending on the last day of the
most recent month, divided by (b) the aggregate initial Outstanding Balance of
Eligible Receivables at the last day of the most recent month, multiplied by
(II) (a) prior to the audit of agreed upon procedures to be conducted and
provided in the 2016 calendar year (the "2016 AUP"), 0.75, and (b) from and
after the 2016 AUP, the greater of (i) 0.75 and (ii) the weighted average days
lag (or weighted average dilution horizon, as applicable) for all credit memos
(excluding Receivables owed by Dell Inc. or its consolidated subsidiaries) as
most recently noted in such calendar year's audit of agreed upon procedures
divided by 60. For the avoidance of doubt, any change to the Dilution Horizon
Ratio as a result of this clause (II)(b) will be effective as of the last day of
the month in which such final audit of agreed upon procedures report is
delivered."


(e)    The definition of "Eurodollar Rate" in Section 1.1 of the Existing
Agreement is hereby amended and restated in its entirety as follows:


""Eurodollar Rate" means, with respect to any Eurodollar Tranche Period, a rate,
not less than 0.00%, equal to the rate that is 2.50% in excess of (provided,
however, that if no Termination Event shall have occurred and provided that the
only portion of the Transferred Interest which is funded by reference to the
Eurodollar Rate is the portion thereof held by the SunTrust Bank Investor, the
margin applicable to that portion of the Transferred Interest held by the
SunTrust Bank Investor shall be 0.0%) a rate per annum equal to the sum (rounded
upwards, if necessary, to the next higher 1/100 of 1%) of:


(A) the rate obtained by dividing:


(i) (a) the applicable LIBOR Rate or (b) in the case of Chariot or the Chariot
Bank Investors, the Daily/90 Day LIBOR Rate or (c) in the case of the SunTrust
Bank Investors, a rate per annum determined on the basis of the offered rate for
deposits in U.S. dollars of amounts equal or comparable to the principal amount
of the related Incremental Transfer offered for a term comparable to such
Eurodollar Tranche Period, which rates appear on page BBAM on the Bloomberg
Terminal (successor to Telerate page 3750) ("Page BBAM") (or any other page that
may replace such page from time to time for the purpose of displaying offered
rates of leading banks for London interbank deposits for such Eurodollar Tranche
Period in United States dollars) at approximately 11:00 a.m. (London time), two
Business Days prior to the first day of such Eurodollar Tranche Period, provided
that if no such offered rates appear on such page, the applicable rate for such
Eurodollar Tranche Period for purposes of this clause (c) will be the arithmetic
average (rounded upwards, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than three (3) major banks in New York, New York,
selected by the Administrative Agent, at approximately 10:00



33



--------------------------------------------------------------------------------




a.m. (New York City time), two Business Days prior to the first day of such
Eurodollar Tranche Period, for deposits in U.S. dollars offered by leading
European banks for a period comparable to such Eurodollar Tranche Period in an
amount comparable to the principal amount of such Incremental Transfer, by


(ii) a percentage equal to 100% minus the reserve percentage used for
determining the maximum reserve requirement as specified in Regulation D
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) that is applicable to the Administrative Agent during such
Eurodollar Tranche Period in respect of eurocurrency or eurodollar funding,
lending or liabilities (or, if more than one percentage shall be so applicable,
the daily average of such percentage for those days in such Eurodollar Tranche
Period during which any such percentage shall be applicable), plus


(B) the then daily net annual assessment rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) as estimated by the Administrative Agent for
determining the current annual assessment payable by the Administrative Agent to
the Federal Deposit Insurance Corporation in respect of eurocurrency or
eurodollar funding, lending or liabilities."


(f)    Section 2.2 of the Existing Agreement is hereby amended by deleting the
first sentence of the second paragraph thereof and replacing it with the
following:


"The Transferor shall, by notice to the Administrative Agent given by telecopy,
offer to convey, transfer and assign to the Administrative Agent, on behalf of
any of the applicable Class Investors, undivided percentage ownership interests
in the Receivables and the other Affected Assets relating thereto not later than
3:00 p.m. (New York time) on the Business Day prior to the proposed date of any
Incremental Transfer; provided, that the Transferor may make a same-day
Incremental Transfer on up to 4 days during any one week, in which case the
Transferor shall provide the notice and make the transfer required hereunder by
not later than 9:30 a.m. (New York time) on the Business Day of such Incremental
Transfer and such notice shall be provided directly to each Class Investor."


(g)    Section 2.4 of the Existing Agreement is hereby amended and restated in
its entirety as follows:


"Section 2.4    Discount, Fees and Other Costs and Expenses. The Transferor
shall pay, as and when due in accordance with this Agreement, all fees
hereunder, all amounts payable pursuant to Article VIII hereof, if any, and the
Servicing Fees. With respect to each Class, the Transferor shall pay to the
Administrative Agent on behalf of the related Class Investor, on the seventh
calendar day (or if such day is not a Business Day, on the following Business
Day) following the end of each calendar month, an amount equal to the Discount
accrued on such Class Investor's Net Investment for each Tranche Period (or
portion thereof) falling within such



44



--------------------------------------------------------------------------------




calendar month. The Transferor shall also pay to the Administrative Agent on
behalf of the applicable Class Investor, on the seventh calendar day (or if such
day is not a Business Day, on the following Business Day) following the end of
each calendar month, the applicable Dealer Fees accrued with respect to such
Class Investor for such calendar month, as set forth in the Fee Letter. The
applicable Discount shall accrue with respect to each respective Tranche on each
day occurring during the Tranche Period related thereto. Nothing in this
Agreement shall limit in any way the obligations of the Transferor to pay the
amounts set forth in this Section 2.4."


(h)    Section 2.5 of the Existing Agreement is hereby amended by deleting the
second sentence thereof and replacing it with the following:


"On the seventh calendar day (or if such day is not a Business Day, on the
following Business Day) following the end of each calendar month, from the
amounts set aside as described in clause (i) of the first sentence of this
Section 2.5, the Collection Agent shall deposit to the Administrative Agent's
account, for the benefit of the applicable Class Investors for such Class, an
amount equal to the accrued and unpaid Discount for such Class and for such
calendar month and shall deposit to its own account an amount equal to the
accrued and unpaid Servicing Fee for such calendar month."


(i)    Section 2.6 of the Existing Agreement is hereby amended by deleting the
second sentence of the first paragraph thereof and replacing it with the
following:


"Any such voluntary payment may be made after notice to the Administrative Agent
given by telecopy, not later than 3:00 p.m. (New York time) on the Business Day
prior to the proposed date of such payment; provided, that the Transferor may
make a same-day voluntary payment on up to four days during any one week (any
such same-day voluntary payment not to exceed $35 million), in which case the
Transferor shall provide notice thereof not later than 9:30 a.m. (New York time)
on the Business Day of such voluntary payment and such notice shall be provided
directly to each Class Investor."
 
(j)    Section 2.12 of the Existing Agreement is hereby amended by deleting the
third sentence thereof and replacing it with the following:


"Funds on deposit in the Collection Account (other than investment earnings)
shall be invested by the Administrative Agent in Eligible Investments that will
mature so that such funds will be available when necessary to make payments to
Class Investors in accordance with this Agreement."


(k)    Section 3.1(o) of the Existing Agreement is hereby amended and restated
in its entirety as follows:





55



--------------------------------------------------------------------------------




"(o)    Not an Investment Company. The Transferor is not, and is not controlled
by, an "investment company" registered or required to be registered under the
U.S. Investment Company Act of 1940, as amended (the "Investment Company Act"),
and is not a "covered fund" under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the "Volcker Rule"). In determining that it is not a "covered fund" under the
Volcker Rule, although other exemptions or exclusions under the Investment
Company Act may apply, the Transferor relies on the exemption from the
definition of "investment company" set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of "investment company" set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act."


SECTION 2.    Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor's signature on the signature page hereto, which may
be different from the Existing Agreement.
SECTION 3. Conditions Precedent. This Amendment shall become effective on the
day on which the Administrative Agent shall have received a copy of this
Amendment executed by each party hereto.
SECTION 4. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Existing Agreement, subject, to the extent applicable, to the limitations
with respect to certain waived matters more particularly identified in the
Limited Waiver, dated as of April 29, 2013, as amended by (i) the First
Amendment thereto, dated as of July 29, 2013, (ii) the Second Amendment thereto,
dated as of October 16, 2013 and (iii) the Third Amendment thereto, dated as of
January 27, 2014 (the "Limited Waiver"), each among the parties hereto. In
addition, the Collection Agent hereby makes to the Class Investors, the Class
Agents and the Administrative Agent, on the date hereof, all the representations
and warranties set forth in Section 3.3 of the Existing Agreement, subject, to
the extent applicable, to the limitations with respect to certain waived matters
more particularly identified in the Limited Waiver.
SECTION 5. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns.
SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS



66



--------------------------------------------------------------------------------




ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
SECTION 7. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 8. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
SECTION 9. Ratification. Except as expressly affected by the provisions hereof,
the Existing Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Existing
Agreement to "this Agreement", "hereunder", "herein" or words of like import
shall mean and be a reference to the Existing Agreement as amended by this
Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



77



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.






TECH DATA FINANCE SPV, INC.,
as Transferor






By:     /s/ David R. Vetter         
Name: David R. Vetter
Title: Senior Vice President






TECH DATA CORPORATION,
as Collection Agent






By:    /s/ Scott W. Walker            
Name: Scott W. Walker
Title: Treasurer
 



Tech Data Finance SPV, Inc.
Amendment No. 21 to Transfer and Administration Agreement
81919720-NYCSR07A - MSW

--------------------------------------------------------------------------------




Commitment:                CHARIOT FUNDING LLC,
$100,000,000                as a Class Conduit and as a Chariot Bank Investor


By JPMorgan Chase Bank, N.A., as its Attorney-in-Fact






By:          /s/ Corina Mills            
Name: Corina Mills
Title:    Executive Director






JPMORGAN CHASE BANK, N.A, as Chariot Agent and as Administrative Agent






By:          /s/ Corina Mills            
Name: Corina Mills
Title:     Executive Director

Tech Data Finance SPV, Inc.
Amendment No. 21 to Transfer and Administration Agreement
91919720-NYCSR07A - MSW

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC






By:     /s/ Jill A. Russo                
Name:    Jill A. Russo
Title:    Vice President






Commitment:                THE BANK OF NOVA SCOTIA,
$100,000,000                as Liberty Agent and as a Liberty Bank Investor






By:      /s/ Eugene Dempsey            
Name:    Eugene Dempsey
Title:    Director

Tech Data Finance SPV, Inc.
Amendment No. 21 to Transfer and Administration Agreement
101919720-NYCSR07A - MSW

--------------------------------------------------------------------------------








VICTORY RECEIVABLES CORPORATION






By:     /s/ David V. DeAngelis            
Name:    David V. DeAngelis
Title:     Vice President






Commitment:                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     

$100,000,000                NEW YORK BRANCH,
as Victory Bank Investor






By:      /s/ Lillian Kim                
Name:     Lillian Kim
Title:     Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     


NEW YORK BRANCH,
as Victory Agent






By:      /s/ Richard Gregory Hurst        
Name:    Richard Gregory Hurst
Title:     Managing Director

Tech Data Finance SPV, Inc.
Amendment No. 21 to Transfer and Administration Agreement
111919720-NYCSR07A - MSW

--------------------------------------------------------------------------------










Commitment:                SUNTRUST BANK, as a SunTrust Bank Investor
$100,000,000




By:     /s/ Jason Meyer            
Name:    Jason Meyer
Title:     First Vice President






   



Tech Data Finance SPV, Inc.
Amendment No. 21 to Transfer and Administration Agreement
121919720-NYCSR07A - MSW